PER CURIAM.
Appellee brought a foreclosure action against the owner of the property in question. Appellants, who had previously conveyed all their rights and interests in the property to the owner, filed an emergency motion to intervene. The court denied the motion, and appellants filed this appeal. We hold the trial court did not abuse its discretion in denying their motion. Appel-lee was seeking only to foreclose the mortgage, not a deficiency judgment. Having no rights nor interest in the property, appellants were not proper parties to this foreclosure suit. See Mitchell v. Fed. Nat’l Mortgage Ass’n, 763 So.2d 358, 359 (Fla. 4th DCA 1998)(citing Dennis v. Ivey, 134 Fla. 181, 185, 183 So. 624, 626 (1938)).
AFFIRMED.
POLEN, GROSS and TAYLOR, JJ., concur.